Case 3:17-cr-00037-RLY-MPB Document 42 Filed 01/30/19 Page 1 of 23 PageID #: 110




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                       EVANSVILLE DIVISION


  LTNITED STATES OF AMERICA,                         )
                                                     )
                            Plaintiff,               )
                                                     )
                     V.                              )      CAUSE NO. 3: I 7-cr-37-RLY-MPB
                                                     )
  STEVEN T. MORGAN,                                  )
                                                     )
                            Defendant.               )

            PETITION TO ENTER PLEA OF                    UILTY AND PLEA AGREEMENT

         The United States of America, by counsel, Josh J. Minkler, United States Attomey for the

  Southem District of Indiana, and, Kyle M. Sawa, Assistant United States Attomey ("the

  Government"), and the defendant, Steven T. Morgan ("the defendant"), in person and by

  counsel, Doug Walton, hereby inform the Court that a Plea Agreement has been reached in this

  case pursuant to Federal Rule     of Criminal Procedure 1l(c)(1)(B). The following are its terms

  and conditions:

                                     Part 1: Guilty Plea and Charee(s)

          1.               Plea of Guilty: The defendant petitions the Court for leave to enter and

  agrees to enter a plea   of guilty to the following offense(s) charged in the Superseding Indictment:

                    A.     Count    l,   which charges that the defendant committed the offense of

  Possession of Sexually Explicit Material Involving Minors, in violation of    Title 18, United   States

  Code, Sections 2252(a)($(B) and 2252(b)(2).

                    B.     Count 3, which charges that the defendant committed the

  offense of Distribution and Receipt of Sexually Explicit Material Involving Minors, in violation

  of Title 18, United States Code, Sections 2252(a)(7) and2252(b)(l).
Case 3:17-cr-00037-RLY-MPB Document 42 Filed 01/30/19 Page 2 of 23 PageID #: 111




           2.     Dismissal of Counts: Following imposition of sentence, the government will

  move to dismiss Counts 2 and 4 through 8 of the Superseding Indictment. The defendant

  acknowledges and agrees that the conduct charged in Counts Two and Four through Eight of the

  Superseding Indictment and any uncharged related criminal activity is to be considered as

  relevant conduct, in accordance with U.S.S.G. $181.3.

           3.             Potential Maximum Penalties: The maximum sentence for each count is

  as   follows:

                  A.      For Count 1, the offense is punishable by a maximum sentence of 20

  years' imprisonment, a $250,000 fine, and a term of supervised release up to life following any

  term of imprisonment.

                  B.      For Count 3, the offense is punishable by a term of imprisonment of not

  less than 5 years and not more than 20 years, a $250,000 fine, and a term   of supervised release

  up to life following any term of imprisonment.

           4.     Elements of the Offense: To sustain the offenses to which the defendant is

  pleading guilty, the Government must prove the following elements beyond a reasonable doubt:

                   A.     Count   I   of the Superseding lndictment, Possession of Sexually Explicit

  Material Involving Minors, in violation of Title 18, United States Code, Sections 2252(a)@)(B)

  and2252(b)(2).

                         i.       The defendant knowingly possessed, attempted to possess, and

  accessed   with the intent to view visual depictions;

                        ii.       The visual depictions had been mailed, or had been shipped or

  transported using any means or facility of interstate or foreign commerce, or in or affecting




                                                     2
Case 3:17-cr-00037-RLY-MPB Document 42 Filed 01/30/19 Page 3 of 23 PageID #: 112




 interstate or foreign commerce, or were produced using materials which had been mailed or so

 shipped or transported, by any means, including by computer;

                              iii.          The production of such visual depictions involved the use of a

 minor engaging in sexually explicit conduct, including one or more prepubescent minors or a

  minor less than twelve years of age;

                              iv.           The visual depictions were of such sexually explicit conduct; and

                               v.           The defendant knew that one or more of the persons depicted was

  under the age ofeighteen years.

                         B.      Count      3 of the Superseding Indictment,     Distribution and Receipt of

  Sexually Explicit Material Involving Minors, in violation of Title 18, United States Code, Sections

  22 s 2 (a)   (2)   and 22 s2(b) (t   ).


                               i.           The defendant knowingly received or distributed the material

  identified in the superseding indictment;

                               ii.          The material identified in the superseding indictment contained

  sexually explicit material involving minors;

                              iii.          The defendant knew that one or more persons depicted in the

  material identified in the superseding indictment was under the age of eighteen years; and

                              iv.           The material identified in the superseding indictment was mailed,

  shipped in interstate or foreign commerce, transported in interstate or foreign commerce, shipped

  or transported in a manner affecting interstate or foreign commerce.




                                                              J
Case 3:17-cr-00037-RLY-MPB Document 42 Filed 01/30/19 Page 4 of 23 PageID #: 113




                                          Part    2: General Provisions
         5.      Sentencing Court's Discretion Within Statutory Range: The defendant agrees

  and understands that: (A) the Court      will   use its discretion to fashion a sentence      within the statutory

  range(s) set forth above; (B) the Court        will consider the factors   set forth   in 18 U.S.C.    $ 3553(a) in

  determining the appropriate sentence within the statutory range(s); (C) the Court will also consult

  and take into account the United States Sentencing Guidelines ("Sentencing Guidelines" or

  "U.S.S.G.") in determining the appropriate sentence within the statutory range(s); (D) the

  Sentencing Guidelines are not mandatory or binding on the Court, but are advisory in nature; (E)

  restitution may be imposed; (F) by pleading "Guilty" to more than one offense (Count), the Court

  may order the sentences to be served consecutively one after another; (G) the final determination

  conceming the applicable advisory guideline calculation, criminal history category, and advisory

  sentencing guideline range      will   be made by the Court; and (H)        by pleading "Guilty," the Court

  may impose the same punishment as if the defendant had plead "Not Guilty," had stood trial and

  been convicted by   a   jury.

         6.      Sentencing Court Not Bound by Guidelines or Recommendations: The

  defendant acknowledges that this Plea Agreement is governed by Federal Rule of Criminal

  Procedure 1l(c)(1XB) and that the determination of the defendant's sentence is within the

  discretion of the Court. The defendant understands that if the Court decides to impose a sentence

  higher or lower than any recommendation of either party, or determines a different advisory

  sentencing guideline range applies in this case, or decides to impose a sentence outside of the

  advisory sentencing guideline range for any reason, then the defendant                 will not   be permitted to

  withdraw this plea of guilty for that reason and will be bound by this plea of guilty.

          7.     Plea Agreement Based on Information Presently                   Known: The defendant



                                                           4
Case 3:17-cr-00037-RLY-MPB Document 42 Filed 01/30/19 Page 5 of 23 PageID #: 114




  recognizes and understands that this Plea Agreement is based upon the information presently

  known to the Government. The Government agrees not to bring other federal charges against the

  defendant based on information currently known to the United States Attorney for the Southern

  District of Indiana.

          The Govemment     will inform   the Court and the defendant at the time of taking the

  defendant's plea whether the Government has obtained any information after the Plea Agreement

  was signed that may warrant bringing other federal charges against the defendant.

          8.      No Protection From Prosecution for Unknown or Subsequent Offenses: The

  defendant acknowledges and agrees that nothing in this agreement shall protect the defendant in

  any way from prosecution for any offense not specifically covered by this agreement, or not

  known to the United States Attorney for the Southern District of Indiana at this time. The

  defendant further acknowledges and agrees that nothing in this agreement shall protect the

  defendant in any way from prosecution for any offense committed after the date of this

  agreement.

          9.      Rights Under Rule 11(b), Fed. R. Crim. P.: The defendant understands that the

  Government has the right, in a prosecution for perjury or false statement, to use against the

  defendant any statement that the defendant gives under oath during the guilty plea colloquy. The

  defendant also understands that the defendant has the right: (A) to plead not guilty, or having

  already so pleaded, the right to persist in that plea; (B) to a jury trial; (C) to be represented by

  counsel--and ifnecessary have the court appoint counsel--at trial and at every other stage ofthe

  proceedings, including appeal; and (D) to confront and cross-examine adverse witnesses, to be

  protected from compelled self-incrimination, to testify and present evidence, and to compel the

  attendance of witnesses. The defendant also understands that the Constitution guarantees the




                                                     5
Case 3:17-cr-00037-RLY-MPB Document 42 Filed 01/30/19 Page 6 of 23 PageID #: 115




  right to be considered for release until trial1; and if found guilty of the charge(s), the right to

  appeal the conviction on such charge(s) to a higher court. The defendant understands that             ifthe

  Court accepts this plea of guilty, the defendant waives allof these rights.

                                         Part   3:   Sentence of Imprisonment

          10.      Sentencing Recommendation Pursuant to Federal Rule of Criminal

  Procedure 11(c)(1XB): The parties have               4!   agreed upon a specific sentence. The parties

  reserve the right to present evidence and arguments concerning what they believe to be the

  appropriate sentence in this matter.

                          A. Government's Recommendation:                 The Govemment has agreed to

  recommend a sentence within the Applicable Guidelines Range as calculated by the Court at

  sentencing, provided that the defendant (i) continues to fully accept responsibility for the

  offense, (ii) does not commit a new criminal offense before the date of any sentencing, and              (iii)

  does not otherwise violate the terms of any pre-trial release before the date of sentencing.

                          B. Defendant's Recommendation: The Defendant is free to ask for any
  sentence, including one below the advisory Guidelines range determined by the Court.

          11.       Placement: The Govemment agrees not to oppose any request made by the

  defendant for a recommendation by the Court that the defendant serve any period              of

  imprisonment in a specific facility. The defendant acknowledges and understands that any

  recommendation by the Court does not bind the United States Bureau of Prisons.

           12.      Supervised Release: Both parties reserve the right to present evidence and




     rTitle 18, U.S.C.   SS   3141-3156, Release and Detention Pendine Judicial Proceedings.


                                                              6
Case 3:17-cr-00037-RLY-MPB Document 42 Filed 01/30/19 Page 7 of 23 PageID #: 116




  arguments conceming whether the Court should impose a term of supervised release to follow

  any term of imprisonment in this case, the duration of any term of supervised release, and the

  terms and conditions of the release.

           13.      Conditions of Supervised Release: The parties understand and agree that the

  Court   will determine which   standard and special conditions of supervised release to apply in this

  case. The parties reserye the right to present evidence and arguments concerning these

  conditions.

                              Part   4: Monetary   Provisions and Forfeiture

           14.      Mandatory Special Assessment: The defendant will pay a total of $200

  on the date of sentencing or as ordered by the Court to the Clerk, United States District Court,

  which amount represents the mandatory special assessment fee imposed pursuant to l8 U.S.C.            $


  3013.

           15.      Fine: The Govemment will not recommend the imposition of a fine in this case.

  However, the parties understand and agree that the Court       will   determine whether to impose a fine

  after hearing any arguments from the parties.

           16.      Restitution: The Court shall order restitution to each victim in the full amount of

  each   victim's   losses as required by law and determined by the Court. The government may


  request restitution for identifiable child exploitation victim images distributed, received,

  possessed, downloaded, or accessed       with the intent to view by the defendant. If the govemment

  requests restitution, the Court    will determine the appropriate amount of any restitution   at the time


  of the sentencing hearing. The parties may present evidence and arguments on any restitution

  amounts at the time of sentencing. The defendant agrees that, while the District Court sets the

  payment schedule, this schedule may be exceeded          if and when the defendant's financial



                                                       7
Case 3:17-cr-00037-RLY-MPB Document 42 Filed 01/30/19 Page 8 of 23 PageID #: 117




 circumstances change. In that event, and consistent with its statutory obligations, the

 Government may take any and all actions necessary to collect the maximum amount           of

 restitution in the most expeditious manner available.

         17.     Obligation to Pay Financial Component of Sentence: If the defendant is

 unable to pay any financial component ofthe defendant's sentence on the date ofsentencing,

 then the defendant agrees that the payment of the financial component should be a condition           of

 supervised release as well as an ordered payment through the Inmate Financial Responsibility

 Program of the U.S. Bureau of Prisons. The defendant has a continuing obligation to pay the

  financial component of the sentence. The defendant further agrees that as of the date of filing

 this Plea Agreement the defendant will provide all requested financial information, including

  privacy waivers, consents, and releases requested by the Govemment to access records to verify

  the defendant's financial disclosures, to the Government for use in the collection of any fines,

  restitution, and money judgments imposed by the Court and authorizes the Government to obtain

  credit reports relating to the defendant for use in the collection of any fines and restitution, and

  money judgments imposed by the Court. The defendant also authorizes the Govemment to

  inspect and copy all financial documents and information held by the United States Probation

  Office. If the defendant is ever incarcerated in connection with this   case, the defendant   will

  participate in the Bureau of Prisons Inmate Financial Responsibility Program, regardless       of

  whether the Court specifically directs participation or imposes a schedule of payments.

          18.    Forfeiture: The defendant admits that the property listed below constitutes

  contraband, was used to facilitate, or constitutes the fruits of the commission of the offense(s) to

  which the defendant is pleading guilty, and, therefore, is subject to forfeiture to the United

  States. The defendant abandons all right, title, and interest the defendant may have in the



                                                     8
Case 3:17-cr-00037-RLY-MPB Document 42 Filed 01/30/19 Page 9 of 23 PageID #: 118




 property listed below so that proper disposition, including destruction, may be made thereof by

  federal, state, or local law enforcement agencies involved in the investigation of the defendant's

  criminal activity, without further notice or obligation whatsoever owing to the defendant. The

  defendant further agrees not to contest any forfeiture action brought against and consents to the

  forfeiture of any of the property listed below, whether any such forfeiture action is

  administrative, judicial, civil, or criminal, and agrees not to contest any use or destruction of any

  of the property listed below by any federal, state, or local law enforcement agency:

                 A.      One custom built desktop computer bearing serialnumber C11350010556,

  including all hard drives;

                 B.      One Seagate extemal hard drive bearing serial number NA0L8QP2;

                 C.      One   My Passport Ultra external hard drive bearing serial number

  WXDlE63SDSt3;

                 D.      One Western Digital extemal hard drive bearing serial number

  wcAVY3065060;

                 E.      All   component parts of the devices described above.

  The defendant consents to the entry of orders of forfeiture for such property and waives the

  requirements of Rules 32.2 and 43(a), Fed. R. Crim. P., regarding notice of the forfeiture in the

  charging document, announcement of the forfeiture at sentencing, and incorporation of the

  forfeiture in the judgment. The defendant understands that the forfeiture of assets is part of the

  sentence that may be imposed in this case and waives any failure by the Court to advise the

  defendant of this, pursuant to Rule I   l(bXlXJ),   at the time the defendant's   guilty plea is accepted.

  The defendant further agrees to waive all constitutional and statutory challenges in any manner

  (including direct appeal, habeas corpus, or any other means) to any forfeiture carried out in



                                                      9
Case 3:17-cr-00037-RLY-MPB Document 42 Filed 01/30/19 Page 10 of 23 PageID #: 119




  accordance with this Plea Agreement on any grounds, including that the forfeiture constitutes an

  excessive fine or punishment.

                                  Part   5: Factual Basis for Guiltv   PIea

         19.     The parties stipulate and agree that the following facts establish a factual basis for

  the defendant's plea(s) of guilty to the offense(s) set forth in Paragraph One, above, and that the

  Government would be able to establish the following facts beyond a reasonable doubt in the

  event this cause was to proceed to     trial. The following information   is only a summary of the

  Government's evidence. This Plea Agreement is not intended to foreclose the presentation of and

  the Government reserves the right to present additional evidence at the time of sentencing.

               A.           On or about Tuesday, January 3,2017 , the Lead Agent was running Peer-

  to-Peer ("P2P") software and was connected to the Internet in an undercover capacity. A

  connection was made between his investigative computer and a computer/computing device

  running P2P software having an IP address ending in 169. Twenty-eight (28) files were

  successfully downloaded from the IP address ending in 169. The device at IP address ending in

  169 was the only IP address which shared the contents for each file downloaded, and as such,

  each file was downloaded directly from this tP address. Several of these images depicted a child

  or children under the age ofeighteen (18) years old, engaged in sexual acts and/or poses, and fall

  within the definition of sexually explicit conduct involving minors and child pornography set

  forth in l8 U.S.C. 5 2256. The following files were reviewed by the Lead Agent and were

  described as follows:

          o   File Name: nche3
          o   Description: This image depicts      a prepubescent female      performing oral sex on an
              adult male.




                                                      10
Case 3:17-cr-00037-RLY-MPB Document 42 Filed 01/30/19 Page 11 of 23 PageID #: 120




         o    File Name: nche9
         o    Description: This image depicts an adult male placing his penis on a prepubescent
              female's genitalia.

         o    File Name: nchel4
         o    Description: This image depicts what appears to be the hand of an adult male
              digitally penetrating the anus of a prepubescent female with his right index finger.

                B.       The files that were downloaded were single source downloads, meaning

  the files came exclusively and wholly from the single suspect computer and not a group     of

  computers possessing the same file.

                C.       A check of publicly available records determined that the aforementioned

  IP address was assigned to the internet service provider Wide Open West (W.O.W.). On or

  about Febru ary 13,2017 , a subpoena was obtained in order to identify the subscriber for the IP

  address ending   in 169. On or about February 14,2017, Wide Open West (W.O.W.) responded to

  the subpoena, identifying the following subscriber:

                   Name: Steven Morgan
                   Address: 809 Douglas Drive, Evansville, Indiana 47712
                   Account Status: Active

                D.        On February 22,2017, the Lead Agent conducted site surveillance at 809

  Douglas Drive in Evansville, Indiana. The Lead Agent checked for any unsecured wireless access

  points near 809 Douglas Drive. 809 Douglas Drive is an apartment located in a building with other

  apartment units. The Lead Agent walked along the sidewalk in front of the apartments including

  809 Douglas Drive and stopped in front of 809 Douglas Drive and noticed that all wireless access

  points were secured. There were two secured wireless access points that were associated with

  network names that appeared       to be consistent with service provided by Wide Open           West

  (w.o.w.).




                                                   ll
Case 3:17-cr-00037-RLY-MPB Document 42 Filed 01/30/19 Page 12 of 23 PageID #: 121




                E.       The Lead Agent obtained a federal search warrant for 809 Douglas Drive,

  Evansville, Indiana from the United States District Court for the Southem District of Indiana. On

  March 16, 2017, the Lead Agent executed the federal search warrant at 809 Douglas Drive,

  Evansville, Indiana. Agents knocked on the door and a male who identified himself as Steven

  Morgan, the lessee of the apartment, answered the door and stepped outside of the apartment. He

  said that no one else was in the apartment.

                F.       The Lead Agent explained to Morgan the nature of the search warrant. The

  Lead Agent asked Morgan if he would like to speak with     him. Morgan    said yes and they went to

  the Lead Agent's car to conduct the interview. The Lead Agent began interviewing Morgan and

  recorded the interview. The Lead Agent advised Morgan that he was under no obligation to speak

  to anyone. The Lead Agent also alerted Morgan that if anytime he wanted to stop questioning then

  the interview would be over. Morgan admitted to the Lead Agent that he had several gigabytes       of

  child pomography stored on his desktop computer at the time a search warrant was executed at his

  residence. Morgan admitted to using aPZP network to search for child pomography. He admitted

  to using common search terms to search for child pornography. Morgan said he did not enjoy the

  child pomography that involved children that appeared to be being abused. He said if the child

  appeared   to be enjoying it he could view    it. Morgan   admitted to using child pornography to

  sexually stimulate himself to the point that he would masturbate. Morgan admitted that he was

  the only one responsible for downloading and storing child pomography on his computer. He said

  he has anti-virus software on his computer. He said he has never suspected that his computer was

  hacked or taken over by someone else. He stated he had internet service in his apartment and that

  the wireless access point was secured. Morgan admitted to having the picture that the Lead Agent

  downloaded from    him. Morgan signed the     images that he admitted to having on his computer.




                                                    t2
Case 3:17-cr-00037-RLY-MPB Document 42 Filed 01/30/19 Page 13 of 23 PageID #: 122




       G.          Several items were seized from 809 Douglass Drive, including a custom built

  desktop computer from Morgan's home. In the custom desktop, agents recovered a 1.5 Terabyte

  Western Digital Caviar Green Hard      Drive. This drive   has been named,   "download." This drive

  appeared to be used for storage. No operating system was present on the hard drive. The examiner

  located 4,175 images believed to be child pornography. Of these images        l3   contained images   of

  children in bondage. The examiner also located 51 videos believed to be child pomography. Of

  these, two contained videos of children in bondage. The age range of the victims is infant to pre-

  teen. Names for these images and videos include lOyo blondy;2 gerrnan kids; 2012 I ly girl nude

  totally show; 6yo; german 9yo and sister&littlebrother. These files are the basis for Count I of the

  Superseding Indictment.

       H.          In the custom desktop, agents also recovered a 240GB Kingston SSD (Solid State

  Drive). This drive contained the Microsoft Windows 7 operating system. The registered ownEr is

  "Steven" and the primary user account is "Steven." The examiner located 11418 images believed

  to be child pornography on this drive. Of these images   l4 contained images of children in bondage.

  The examiner also located 150 videos believed to be child pomography. Of these, one contained

  a video   of children in bondage. The age range of the victims is infant to pre-teen. Names for these

   images and videos include 5yo boy ass fuck and niceass.

        I.         In sum, 5,593 images and 201 videos believed to be child pornography were located

  on Morgan's hard drives. Of these, approximately 30 were believed to be child pornography

   depicting bondage.

        J.         Images that were downloaded by the Lead Agent during the undercover session

  were located on the 1.5 Terabyte Western Digital Caviar Green hard drive, including file names

  nche3, nche9, and     nchel4. The "nchejpg" file is referenced in Count 3 of the          Superseding



                                                    13
Case 3:17-cr-00037-RLY-MPB Document 42 Filed 01/30/19 Page 14 of 23 PageID #: 123




  Indictment. Each of these files were determined to fall within the definition of sexually explicit

  material under federal   law. An examination of file creation times         revealed these images were

  created on January 3,2017   .   This is the same date as the Lead Agent's online session. Additional

  images in this "nche" series were also located on the hard drive. These images also appear to fall

  within the definition of sexually explicit material involving minors and were created on the same

  date. In addition, logs from the Lead Agent's investigative           software illustrate when Morgan

  obtained the necessary P2P pieces to make up each image. Specifically, the logs show a particular

  image is contained in the torrent that the user is downloading and then show that the user has the

  pieces which encompass all of this    file.   The times in the logs show when the user has all the pieces

  match up with the file creation times on Morgan's hard drive.

       K.        Trial in this cause was set for June 11, 2108. On or about June I l, 2018, Morgan

  cut off his GPS monitor ankle bracelet and absconded. Morgan's whereabouts were unknown

  untilthe time of his arrest in Las Vegas, Nevada on or about August 13,2018. Morgan did not

  have any contact with United States Probation during that time.

        L.       Evansville, Vanderburgh County, Indiana is located within the Southern District of

   Indiana.

                                        Part    6: Other Conditions

          20.    Background Information: The defendant acknowledges and understands that no

   limitation shall be placed upon the Court's consideration of information concerning the

   background, character, and conduct ofthe defendant for the purpose ofimposing an appropriate

   sentence. The defendant acknowledges and understands that the Government is not prohibited

   from providing information conceming background, character, and conduct of the defendant for

   the purpose of recommending or advocating an appropriate guideline calculation and sentence.



                                                        t4
Case 3:17-cr-00037-RLY-MPB Document 42 Filed 01/30/19 Page 15 of 23 PageID #: 124




          21.       Good Behavior Requirement: The defendant agrees to fully comply with all

  conditions of release imposed by the Court during all stages of this case. If the defendant fails to

  fully comply with such conditions, then the Government may withdraw from this Agreement.

          22.       Compliance with Federal and State Laws: The defendant understands that the

  obligations of the Government in this Plea Agreement are expressly contingent upon the

  defendant abiding by federal and state laws.

                                Part   7:   Sentencins Guideline Stipulations

          23.       Guideline Computations: Pursuant to Section 6B1.4 of the Sentencing

  Guidelines, the parties agree to the Stipulations below. The parties understand and agree that

  these Stipulations are binding on the parties but are only a recommendation to the Court and that

  the Court   will determine   the advisory sentencing guidelines applicable in this case. The parties

  agree that no stipulation regarding any factors in Chapter 4,    Criminal History Category, of the

   Sentencing Guidelines has been made, and that such determination       will   be made by the Court.


   The 2016 version of the Sentencing Guidelines has been used by the parties to make the

   stipulations set forth below.

               A.   Section 2G2.2(a)(2) of the Sentencing Guidelines applies to this case and

   establishes a base offense level    of22. Counts I   and 3 are grouped together for purposes   of

   sentencing pursuant to sections 3D1.2 and 3D1.3 of the Sentencing Guidelines.

               B.   Pursuant to U.S.S.G . 5 2G2.2(b)(2),2levels are added because the offense

   involved a prepubescent minor or a minor under the age of twelve years.

               C.   Pursuant to U.S.S.G . 5 2G2.2(b)(4), 4levels are added because the material

   portrays sadistic or masochistic conduct or other depictions of violence or the sexual abuse or

   exploitation of an infant or toddler.



                                                        15
Case 3:17-cr-00037-RLY-MPB Document 42 Filed 01/30/19 Page 16 of 23 PageID #: 125




              D.   Pursuant to U.S.S.G. 5 2G2.2(bX7XD), 5 levels are added because the offense

  involved more than 600 images and videos. Pursuant to U.S.S.G. 5 2G2.2, Application Note

  4(B)(ii), each video shall be counted as containing 75 images.

              E.   Pursuant to U.S.S.G. S 2G2.2(b)(6),2levels are added because the offense

  involved the use of a computer or an interactive computer service for the possession of the

  material, or for accessing with intent to view the material.

              F.   Pursuant to U.S.S.G. $ 3C1.1, 2 levels are added because the defendant               willfully

  obstructed or impeded, or attempted to obstruct or impede, the administration ofjustice with

  respect to the investigation, prosecution, or sentencing             ofthe instant offense ofconviction and

  the obstructive conduct related to the defendant's offense ofconviction and any relevant conduct

  or a closely related offense.

               G. Acceptance of Responsibility:             To date, the defendant has demonstrated a

  recognition and affirmative acceptance of personal responsibility for the defendant's criminal

   conduct. Based upon the defendant's willingness to accept a Plea Agreement and enter a plea of

   guilty to the criminal conduct noted in this agreement [and the defendant's agreement to

   cooperate in and not to contest the forfeiture of the property described above], the Government

   agrees that the defendant should receive a    two (2) level reductionprovidedthe defendant

   satisfies the criteria set forth in Guideline $   3   E I .I   (a) up to and including the time of sentencing.

   The defendant timely notified the Government of defendant's intention to enter a plea of guilty,

   thereby permitting the Government and the Court to allocate their resources efficiently. After

   the Defendant enters a plea of guilty, the Government intends to file a motion pursuant to

   U.S.S.G. g 3El .l (b) requesting that the Court decrease the offense level by one (1) additional




                                                            t6
Case 3:17-cr-00037-RLY-MPB Document 42 Filed 01/30/19 Page 17 of 23 PageID #: 126




   level. The parties reserve the right to present evidence and arguments concerning the

  defendant's acceptance of responsibility at the time of sentencing.

              H. Final Offense Level:    34

                                 Part 8: Waiver of Risht to Appeal

          24.     Direct Appeal: The defendant understands that the defendant has a statutory

  right to appeal the conviction and sentence imposed and the manner in which the sentence was

  determined. Acknowledging this right, and in exchange for the concessions made by the

   Government in this Plea Agreement, the defendant expressly waives the defendant's right to

   appeal the conviction imposed in this case on any ground, including the right to appeal conferred

   by l8 U.S.C . 5 3742. The defendant further agrees that in the event the Court sentences the

   defendant to a sentence higher or lower than any recommendation of either party, regardless       of

   the defendant's criminal history category or how the sentence is calculated by the Court, then the

   defendant expressly waives the defendant's right to appeal the sentence imposed in this case on

   any ground, including the right to appeal conferred by   l8 U.S.C . S 3742. This blanket waiver of

   appeal specifically includes all provisions of the guilty plea and sentence imposed, including the

   length and conditions supervised release and the amount of any fine.

          25.     Later Legal Challenges: Additionally, the defendant expressly       agrees not to


   contest, or seek to modify, the defendant's conviction or sentence or the manner in which either

   was determined in any later legal proceeding, including but not limited to, an action brought

   under 18 U.S.C. $ 3582 or 28 U.S.C . 5 2255. As concerns this Section 3582 waiver, should the

   United States Sentencing Commission and/or Congress in the future amend the Sentencing

   Guidelines to lower the guideline range that pertains to the defendant's offense(s) and explicitly

   make such an amendment retroactive, the Govemment agrees that it       will not argue that this



                                                   t7
Case 3:17-cr-00037-RLY-MPB Document 42 Filed 01/30/19 Page 18 of 23 PageID #: 127




  waiver bars the defendant from filing a motion with the district court pursuant to 18 U.S.C.    $


   3582(c)(2) based on that retroactive Guidelines amendment. However, if the defendant files

  such a motion, the Government may oppose the motion on any other grounds. Furthermore,

  should the defendant seek to appeal an adverse ruling of the district court on such a motion, the

  Government may claim that this waiver bars such an appeal. As concems the Section2255

  waiver, the waiver does not prevent claims, either on direct or collateral review, that the

  defendant received ineffective assistance of counsel.

          26.     No Appeal of Supervised Release Term and Conditions: The parties'

  reservation of the rights to present evidence and arguments in this Court conceming the length

  and conditions of supervised release is not intended to be inconsistent with the Waiver of Appeal

   specified above, which includes a waiver of the right to appeal the length and conditions of the

   period of supervised release.

                              Part   9:   Presentence Investigation Report

          27.     The defendant requests and consents to the commencement of a presentence

   investigation by probation officers of the United States District Court for purposes of preparing a

   Presentence Investigation Report at this time and prior to the entry of a formal plea of guilty.

           28.    The defendant further requests and consents to the review ofthe defendant's

   Presentence Investigation Report       by a Judge, defendant's counsel, the defendant, and the

   Government at any time, including prior to entry of a formal plea of guilty.

                                   Part 10: Immigration Consequences

           29.    The defendant recognizes that pleading guilty may have consequences with

   respect to the defendant's immigration status if the defendant is not a citizen of the United States.

   Under federal lawo a broad range of crimes are removable offenses, including the offenses to



                                                     l8
Case 3:17-cr-00037-RLY-MPB Document 42 Filed 01/30/19 Page 19 of 23 PageID #: 128




  which the defendant is pleading guilty. The defendant also recognizes that removal will not

  occur until service of any sentence imposed in this case has been completed. Removal and other

  immigration consequences are the subject of a separate proceeding, however, and the defendant

  understands that no one, including the defendant's attorney or the Court, can predict to a

  certainty the effect of the conviction in this case on the defendant's immigration status. The

  defendant nevertheless affirms that the defendant wants to plead guilty regardless of any

  immigration consequences that this plea may entail, even if the consequence is the defendant's

  removal from the United States.

                                  Part 11: Statement of the Defendant

          30.      By signing this document, the defendant acknowledges the following:

                   a.      I have received a copy of the Superseding Indictment and have

  read and discussed it with my attomey. I believe and feel that I understand every accusation

  made against me in this case. I wish the Court to omit and consider as waived by me all readings

   of the Superseding Indictment in open Court, and all further proceedings including my

   arraignment.

                   b.      I have told my attorney the facts and surrounding circumstances as known

  to me concerning the matters mentioned in the Superseding Indictment, and believe and feel that

   my attomey is fully informed as to all such matters. My attorney has since informed, counseled

   and advised me as to the nature and cause of every accusation against me and as to any possible

   defenses I might have in this case.

                   c.      I have read the entire Plea Agreement and discussed it with my attorney.

                   d.      I understand all the terms of the Plea Agreement and those terms correctly

   reflect the results of plea negotiations.



                                                    l9
Case 3:17-cr-00037-RLY-MPB Document 42 Filed 01/30/19 Page 20 of 23 PageID #: 129




                   e.     Except for the provisions of the Plea Agreement, no officer or agent of any

  branch of Government (federal, state or local), nor any other person, has made any promise or

  suggestion of any kind to me, or within my knowledge to anyone else, that I would receive a

   lighter sentence, or probation, or any other form of leniency, if I would plead "Guilty." I

  respectfully request that the Court consider in mitigation of punishment at the time of sentencing

  the fact that by voluntarily pleading "Guilty" I have saved the Government and the Court the

  expense and inconvenience of a    trial. I understand that before it imposes   sentence, the Court   will

  address me personally and ask me    if I wish to make a statement   on my behalf and to present any

   information in mitigation of punishment.

                   f.     I am fully satisfied with my attomey's representation during all phases of

  this case. My attorney has done all that anyone could do to counsel and assist me and that I fully

  understand the proceedings in this case against me.

                   g.     I make no claim of innocence, and I am freely and voluntarily pleading

   guilty in this case.

                   h.     I am pleading guilty as set forth in this Plea Agreement because I am

   guilty of the crime(s) to which I am entering my plea.

                   i.     I understand that if convicted, a defendant who is not a United States

   Citizen may be removed from the United States, denied citizenship, and denied admission to the

   United States in the future.

                   j.     My attorney has informed me, and I understand, that I have the right to

   appeal any conviction and sentence that I receive, unless I have waived my right to appeal as part

   of this Plea Agreement. If I have not waived my right to appeal, I understand that I must file a

  Notice of Appeal within fourteen (14) days of the entry of the judgment in this case; I further



                                                   20
Case 3:17-cr-00037-RLY-MPB Document 42 Filed 01/30/19 Page 21 of 23 PageID #: 130




  understand that the Clerk of the Court    will   prepare and file a Notice of Appeal on my behalf         if   I


  ask that to be done.   I also understand that the United States has the right to appeal any sentence

  that I receive under this Plea Agreement.

                  k.      My attorney has informed me, and I understand, that if I provide or cause

  to be provided materially false information to a judge, magistrate-judge, or probation office, then

  Section 3C1.1 of the Sentencing Guidelines allows the Court to impose a two-level increase in

  the offense level.

                  I.       If this cause is currently   set for   trial on the Court's calendar,I request that

  this date be continued to permit the Court to consider this proposed guilty Plea Agreement. I

  further understand that any delay resulting from the Court's consideration of this proposed guilty

  Plea Agreement, up to and including the date on which the Court either accepts or rejects my

  guilty plea, will be excluded in computing the time within which trial of this cause must

  commence, pursuant to     l8 U.S.C. $ 3l6l(hXlXG).

                                     Part 12: Certificate of Counsel

          31.     By signing this document, the defendant's attomey and counselor certifies            as


   follows:

                  a.       I have read and fully explained to the defendant all the accusations against

   the Defendant which are set forth in the Superseding Indictment in this case;

                  b.       To the best of my knowledge and belief each statement set forth in the

   foregoing petition to enter plea of guilty and Plea Agreement is in all respects accurate and true;

                  c.       The plea of "Guilty" as offered by the defendant in the foregoing petition

   to enter plea of guilty and Plea Agreement accords with my understanding of the facts as related

   to me by the defendant and is consistent with my advice to the defendant;



                                                        2l
Case 3:17-cr-00037-RLY-MPB Document 42 Filed 01/30/19 Page 22 of 23 PageID #: 131




                 d.              [n my opinion, the defendant's waiver of all reading of the

   Superseding Indictment in open Court, and in all further proceedings, including arraignment      as


  provided in Rule 10, Fed. R. Crim. P., is voluntarily and understandingly made; and I

  recommend to the Court that the waiver be accepted by the Court;

                 e.      In my opinion, the plea of "Guilty" as offered by the defendant in the

  foregoing petition to enter plea of guilty and Plea Agreement is voluntarily and understandingly

  made and   I recommend to the Court that the plea of "Guilty"   be now accepted and entered on


  behalf of the defendant as requested in the foregoing petition to enter plea of guilty and Plea

  Agreement.




                                                   22
Case 3:17-cr-00037-RLY-MPB Document 42 Filed 01/30/19 Page 23 of 23 PageID #: 132




                                       Part 13: Final Provision

          32.    Complete Agreement: The defendant acknowledges that no threats, promises, or

  representations have been made, nor agreements reached, other than those set forth in this

  document, to induce the defendant to plead   guilty. This document     is the complete and only Plea

  Agreement between the defendant and the United States Attorney for the Southern District       of

  Indiana and is binding only on the parties to the Plea Agreement, supersedes all prior

  understandings, if any, whether written or oral, and cannot be modified except in writing, signed

  by all parties and filed with the Court, or on the record in open court.

                                                           Respectfully submitted,

                                                           JOSH J. MINKLER
                                                           United States Attorney


   t-30 - tl
   DATE
                                                                )A/v:
                                                           Kyle M. Sawa
                                                           Assistant United States Attorney


     /--7o- / 7
   DATE                                                    T
                                                           Chiel Evansville Branch


   Pl 2//t z
   DATE                                                           T
                                                           Defendant


   /,t2/ *
   tATE
                                                                       Defendant




                                                    ./.5
